        Case 1:21-cr-00028-APM Document 289 Filed 07/06/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                 Criminal No. 21-cr-00028 (APM)
                                          )
THOMAS EDWARD CALDWELL et al.,            )
                                          )
            Defendants.                   )
_________________________________________ )

                                   SCHEDULING ORDER

       The schedule for further proceedings in this matter shall be as follows:

       1.     Unless already noticed by motion, see ¶¶ 2–5, Defendants shall file any notice of

joinder to Defendant Caldwell’s Motion for Dismissal of Indictment, ECF No. 240; Defendant

James’s Motion to Dismiss Count 8 and Portions of Count 13 of the Indictment, ECF No. 269;

Defendant James’s Motion for Bill of Particulars, ECF No. 270; Defendant Caldwell’s Motion to

Transfer Venue, ECF No. 273, and Defendant Harrelson’s Motion to Dismiss Counts 1, 2, 3, 4,

& 12 of the Fourth Superseding Indictment, ECF No. 278, on or before July 9, 2021.

       2.     The court grants the motions of Defendants Crowl, Sandra Parker, Bennie Parker,

Steele, Kelly Meggs, Connie Meggs, Harrelson, and James to join Defendant Caldwell’s Motion

for Dismissal of Indictment.

       3.     The court grants the motions of Defendants Crowl, Bennie Parker, and Harrelson

to join Defendant Caldwell’s Motion to Transfer Venue.

       4.     The court grants the motions of Defendants Crowl, Bennie Parker, and James to

join Defendant Harrelson’s Motion to Dismiss Counts 1, 2, 3, 4, & 12 of the Fourth Superseding

Indictment.
        Case 1:21-cr-00028-APM Document 289 Filed 07/06/21 Page 2 of 3




       5.     The court grants Defendant Harrelson’s motion to join Defendant James’s Motion

to Dismiss Count 8 and Portions of Count 13 of the Indictment and Motion for Bill of Particulars.

       6.     The parties shall appear for a hearing on Defendant Caldwell’s Motion for

Dismissal of Indictment, ECF No. 240; Defendant James’s Motion to Dismiss Count 8 and

Portions of Count 13 of the Indictment, ECF No. 269; Defendant James’s Motion for Bill of

Particulars, ECF No. 270; Defendant Caldwell’s Motion to Transfer Venue, ECF No. 273, and

Defendant Harrelson’s Motion to Dismiss Counts 1, 2, 3, 4, & 12 of the Fourth Superseding

Indictment, ECF No. 278, on September 8, 2021, at 2:00 p.m. Oral argument shall proceed in a

hybrid fashion. Defense counsel who drafted the motions listed in this paragraph must appear

in person in Courtroom 10, unless they request leave of court to appear remotely. Any

counsel or Defendants who wish to appear remotely may do so without leave of court but must

notify the courtroom deputy of their intention to appear remotely by September 3, 2021.

       7.     The court grants the motion for an extension of time to file Rule 12 motions as to

Defendants Caldwell, Crowl, Watkins, Sandra Parker, Bennie Parker, Steele, Kelly Meggs, Connie

Meggs, Harrelson, Minuta, and James. All Defendants, including Defendants Walden, Dolan,

Hackett, and Isaacs, shall file any additional Rule 12 motions on or before September 2, 2021.

The government shall respond to such Rule 12 motions on or before September 30, 2021.

Defendants shall file any replies to such motions on or before October 14, 2021.

       8.     Trial in this matter shall proceed in two stages. The first trial shall begin on

January 31, 2022.     All detained Defendants will be tried in the first trial, and additional




                                               2
         Case 1:21-cr-00028-APM Document 289 Filed 07/06/21 Page 3 of 3




Defendants may be named to the first trial at a future date. The second trial shall begin on April

19, 2022. The Defendants who will be tried in the second trial shall be determined at a future date.




Dated: July 6, 2021                                         Amit P. Mehta
                                                     United States District Court Judge




                                                 3
